Citation Nr: 0314333	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  00-12 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of 
injuries of the head, neck and back.  

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder, to include a passive-aggressive reaction, a 
psychoneurotic disorder, or other mental disorder.  











REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from April 1953 to April 1956, 
and from January 1958 to October 1959.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 decision of the RO.  

The veteran testified at a hearing at the RO before a 
Veterans Law Judge in January 2003.  

As a preliminary matter, regardless of the RO's action, the 
Board must address the question of new and material evidence 
in the first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO).  

Only where the Board concludes that new and material evidence 
has been received does it have jurisdiction to consider the 
merits of the claims.  Barnett; Hickson v. West, 11 Vet. App. 
374, 377 (1998).  

As shown hereinbelow, the Board is reopening the claims and 
remanding the case to the RO for additional development of 
the issues of service connection for the residuals of 
injuries of the head, neck, and back and for a psychiatric 
disorder.  

At the hearing before the Veterans Law Judge in January 2003, 
the veteran also contended that his service-connected 
hemorrhoid disability had become worse, raising the issue of 
an increased rating.  

As this matter has not been fully developed for appellate 
review, it is referred to the RO for such further development 
as may be necessary.  



FINDINGS OF FACT

1.  In an October 1962 rating decision, the RO confirmed the 
denial of the veteran's original claims of service connection 
for residuals of head and back injuries and for nerves.  The 
veteran was notified of this action, but did not enter a 
timely appeal.  

2.  Some of the new evidence is neither cumulative nor 
redundant, and by itself or in conjunction with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  





CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
October 1962 rating decisions to reopen the claim of service 
connection for residuals of injuries of the head, neck and 
back.  38 U.S.C.A. §§ 5108, 7105, 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2002).  

2.  New and material evidence has been submitted since the 
October 1962 rating decisions to reopen the claim of service 
connection for a psychiatric disorder, to include a passive-
aggressive reaction, a psychoneurotic disorder or other 
mental disorder.  38 U.S.C.A. §§ 5108, 7105, 7104 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
hereinbelow.  

In this case, the veteran's representative has had an 
opportunity to present argument to the Board subsequent to 
the adoption of the VCAA.  

The veteran has been informed of the information necessary to 
substantiate his claims via the Statement of the Case.

It was noted in the VCAA that, "[n]othing in (38 U.S.C.A. § 
5103A) shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
(38 U.S.C.A. § 5108)."  See 38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).  

It is the Board's opinion that the recent change to the law 
has not modified the requirement that a previously denied 
claim may not be reopened and readjudicated unless and until, 
there has been a finding that new and material evidence has 
been submitted.  

As it is determined that new and material evidence has been 
presented, the claims will be reopened, and any required 
development would be undertaken in accordance with the VCAA.  
See, e.g., Elkins v. West, 12 Vet. App. 209 (1999).  


II.  Whether New and Material Evidence has been Presented to 
Reopen
the Claims of Service Connection for Residuals of Injuries of
 the Head, Neck, and Back; and of Service Connection
for a Psychiatric Disability

A.  Factual Background

A careful review of service medical records shows that the 
veteran was treated for a strain of the lower back in July 
1954 and a mild low back sprain in November 1955.

In August 1959, the veteran was treated for transient 
episodes of amnesia, occurring for the past two months.  The 
veteran reportedly had been involved in an automobile 
accident, with a contusion of the right occipital area.  
There were no symptoms at the time or immediately following 
the accident.  The present diagnosis was that of acute 
agitative anxiety depression.  

The service medical records also show that the veteran was 
hospitalized from August to October 1959, due to symptoms of 
nervousness, repeated bouts of amnesic-like episodes, chronic 
headaches, and dizzy spells.  The veteran reportedly had been 
experiencing difficulty with these symptoms since February 
1959, at which time he was involved in an automobile 
accident.  When questioned more closely, the veteran 
gradually developed more complaints of having backache and 
pain in his arm.

The report of the Medical Survey Board of the service 
department also indicates that the result of the accident was 
that of a minor head injury, which apparently was only a 
scalp laceration.  The veteran had not been hospitalized 
after the accident, nor had he been knocked unconscious.  He 
reportedly developed headaches, which were recurrent and 
chronic in nature.  

The diagnosis was that of passive aggressive reaction, and 
the Medical Survey Board found that the veteran should be 
separated from active duty.  

The VA hospital records dated in June 1960 show that the 
veteran was admitted for complaints of having headaches and 
back pain, reportedly since involved in an automobile 
accident in 1959.  

Further examination at that time revealed some diffuse 
tenderness to percussion over the spine without spasm or 
tenderness of the paraspinal muscles; otherwise, the 
examination was entirely negative.  X-ray studies showed no 
significant abnormalities, and spinal fluid was within normal 
limits.

These records also show that, after excluding organic 
neurological disease, the veteran had been discharged from 
the hospital and advised to seek outpatient psychiatric care.  
The diagnosis was that of psychoneurosis.  

Based on the evidence shown hereinabove, in September 1960, 
the RO denied the veteran's original claim of service 
connection for the residuals of a head and back injury and 
nerves.  

In a medical statement received in July 1962, the veteran's 
treating physician indicates that the veteran is suffering 
from a psychoneurosis of severe degree.  It was this 
physician's opinion that, based on the veteran's history of 
no similar symptom complex present prior to the accident in 
1959, the accident is what served as a precipitating factor 
in the production of the veteran's nervous symptom complex.  

Based on the evidence shown hereinabove, in October 1962, the 
RO confirmed the denial of service connection for the 
residuals of a head and back injury and for nerves.  

The VA hospital records dated from September to October 1964 
show diagnoses of passive aggressive reaction, chronic, 
severe; and functional headaches.  

The VA clinical records show treatment for headaches in June 
1968, to include a diagnosis of cephalgia, etiology unknown.  

A statement from the veteran received in April 1976 reflects 
that he continued to receive treatment for headaches since 
his separation from service.  

The non-VA hospital records dated in February 1976 reflect 
that the veteran had been recently involved in an automobile 
accident, as a passenger in the front seat of a car.  The 
records show that the veteran sustained direct trauma to his 
skull from the windshield and indirect trauma to his spine.  
He subsequently developed frontal cephalgia, vertigo, pain, 
and decreased range of motion of the cervical and lumbosacral 
spine.  The diagnoses were those of acute cervical spine 
sprain; acute lumbosacral spine sprain; and post-concussion 
syndrome.  

The VA clinical records dated in September 1986 reflect 
treatment for severe headaches of 3 days' duration.  The 
records show that the veteran had been struck on the head and 
neck with a pipe, and passed out.  The diagnoses were those 
of chronic headaches, etiology unknown; and resolving 
concussion.  

At a VA examination conducted in August 1987, the veteran 
reported a history of having had chronic headaches.  
Musculoskeletal examination was normal.  When asked about the 
headaches, the veteran gave no specific location and no 
specific time intervals.  The diagnoses were those of 
headaches by history; status-post head injury; and left lower 
quadrant mass with tenderness.  

The records received from the Social Security Administration 
reflect that the veteran's period of disability began in 
August 1987.  

The VA clinical records dated from August to December 1987 
show diagnoses of adjustment disorder, cluster headaches, 
anxiety, severe depression, and maladjustment disorder.   

A statement received in October 1988 from the veteran's 
treating physician shows an Axis I diagnosis of post-
traumatic stress disorder (PTSD); and an Axis III diagnosis 
of various physical problems, mostly muscle pain and joint 
pain.  

In a decision of the Board promulgated in February 1989 as to 
the issue of entitlement to a permanent and total disability 
rating for pension purposes; the veteran's disorders 
principally were noted to consist of headaches, status-post 
head injury, hemorrhage, hypertension, and depression.  
Neither a back nor neck disability were found.  

A statement received in February 1993 from the veteran's 
treating physician shows diagnoses of dysthymic disorder and 
chronic pain syndrome.  

The non-VA medical records dated in February 1993 show that 
the veteran was involved in an automobile accident in May 
1991.  He complained of pain in the right side of his neck, 
with radiation of pain to the left 4th and 5th fingers and 
lower back.  The final diagnostic impressions were those of 
severe degenerative disc disease at multiple levels; cervical 
spondylosis at multiple levels; cervical radiculopathy on the 
left; chronic lumbar myofaciitis; and posttraumatic 
depression.  

The examiner noted that the veteran had a permanent injury, 
resulting in a permanent functional impairment rating of 17.5 
percent to the body as a whole, secondary to injuries from 
the above-mentioned accident.  

In a deposition taken in August 1993, a specialist in 
psychology indicated that the veteran was found to be 
significantly depressed in January 1993.  It was also the 
specialist's opinion that there was a causal relationship 
between the veteran's condition and the automobile accident 
in May 1991.  

The testimony of the veteran at a hearing in February 1994 
before an RO Hearing Officer on another matter was to the 
effect that the injury to his head was the result ongoing 
from service, and the injuries to his neck, back and lower 
back were the results of an accident.  

The VA clinical notes dated in October 1996 show diagnoses of 
chronic neck and back pain, substance abuse and depression.  

A report of magnetic imaging dated in July 1998 shows a 
diagnosis of diffuse cervical spondylosis without marked 
canal compromise, and bilateral foraminal narrowing at 
multiple levels.  

At a VA examination in June 2000, the veteran complained of 
having constant headaches, neck pain radiating down arms with 
tingling in his fingers, back and lower back pains with 
tingling in his toes and dizzy spells and amnesic-like 
episodes.  

In a statement received in March 2001, the veteran contended 
that he had brain stem damage and head, neck and back 
injuries from an automobile accident in service, and that his 
condition was fast deteriorating.  

A report of magnetic imaging dated in October 2002 shows 
significant spondylosis mainly at L4-L5 and L5-S1; posterior 
wedging of the L5-S1 disc; facet joint hypertrophy that is 
prominent at L4-L5 and to a lesser extent L5-S1; and other 
alignment abnormalities.  

The testimony of the veteran at a hearing in January 2003 was 
to the effect that he had physical problems when he left 
active service, and that these problems had not resolved but 
had gotten worse.  


B.  Legal Analysis

An unappealed rating decision is final with the exception 
that a veteran may later reopen a claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2002).  

The question now presented is whether new and material 
evidence has been submitted since the RO's October 1962 
decision, confirming the denial of service connection for the 
residuals of a head and back injury, and nerves, to permit 
reopening of the claims.  See Evans v. Brown, 9 Vet. App. 
273, 282-83 (1993); Glynn v. Brown, 6 Vet. App. 523, 528-29 
(1994); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

In considering whether the claims may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claims is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claims are deemed to have been reopened and they must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claims.  

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

There is no requirement, however, that such evidence, when 
viewed in the context of all of the evidence, both new and 
old, create a reasonable possibility that the outcome of the 
case on the merits would be changed.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The veteran's original claim was denied by the RO primarily 
on the basis that residuals of a minor head injury were not 
found on examination; and the veteran's passive aggressive 
reaction was considered to be a constitutional or development 
abnormality, which is not a disability by law for purposes of 
awarding service connection.

The RO denial was confirmed on the basis that the evidence of 
record did not show any relationship between a minor injury 
sustained in an automobile accident in 1959 and the presently 
reported psychoneurosis of severe degree.

The evidence added to the record after the 1960 and 1962 RO 
rating decisions consists of the veteran's statements, which 
detail his deteriorating health since service and note the 
continuity of manifestations of headache pain; post-service 
medical records that show additional head and back injuries, 
as well as medical opinions and evidence of the continuity of 
manifestations of back pain since 1991; and more recent 
medical records showing various psychiatric disorders to 
include amnesic-type episodes.  

Here, the veteran is competent to testify as to the 
continuity of symptomatology of headache pain both during and 
after service.  

The Board finds this evidence and the veteran's statements 
probative for the purpose of establishing a current 
disability and a continuity of manifestations of headache 
pain post-service.  It is the Board's opinion that this 
evidence must be considered to fairly evaluate the merits of 
the claims.  See, e.g., Hodge, supra.  

Moreover, the abundance of evidence added to the record, in 
connection with evidence previously assembled, contributes a 
more complete picture to the veteran's claims and is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  38 C.F.R. § 3.156(a).  
Hence, the Board finds the evidence to be "new and 
material."  

As new and material evidence has been submitted since the 
prior rating decisions by the RO, the veteran's application 
to reopen the claims for service connection is allowed.



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for residuals of injuries of the 
head, neck and back, the appeal to this extent is granted, 
subject to further action as discussed hereinbelow.  

As new and material evidence has been submitted to reopen the 
claim of service connection for a psychiatric disorder to 
include a passive-aggressive reaction, a psychoneurotic 
disorder or other mental disorder, the appeal to this extent 
is granted, subject to further action as discussed 
hereinbelow.  



REMAND

As noted hereinabove, there has been a significant change in 
the law during the pendency of this appeal.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  

In addition, as to the merits of each claim, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

The records reflect that the veteran was hospitalized in 
service from August to October 1959 at the U.S. Naval 
Hospital in Portsmouth, Virginia.  

Other than for the discharge summary report, no clinical 
records of treatment are in the claims folder, and they could 
be relevant.  

Likewise, it appears that the veteran sustained minor 
injuries in an automobile accident in service in either 
February 1959 or May 1959.  There are neither reports of this 
accident in the claims folder, nor any clinical records of 
treatment for injuries sustained.  

The duty to assist the veteran in the development of facts 
pertinent to his claims for service connection includes 
obtaining all relevant records and to provide him with an 
adequate examination.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The new law provides that an examination is necessary where 
there is competent evidence of a current disability, evidence 
that the current disability may be related to service, and 
the evidence is insufficient to decide the claim.  See 38 
U.S.C.A. 5103A.  

The Board notes that the veteran's clinical picture is 
complex and features diagnoses of depression, anxiety and an 
adjustment disorder.  
 
In this case, there is competent evidence of current severe 
depression.  The records show that the veteran was found to 
have a passive aggressive reactive disorder in service, but 
there is no competent medical opinion as to whether his 
symptoms in service were early manifestations of the current 
severe depression or of another psychiatric disability, or 
whether the current severe depression or other psychiatric 
disability are related to service in any way.  Therefore, the 
evidence is insufficient to decide the claim, and a new 
examination is necessary.  

The service medical records also show that the veteran was 
treated for a strain or sprain of his lower back in 1954 and 
in 1955.  

These records, as well as the veteran's testimony, indicate 
that the veteran was also involved in an automobile accident 
in 1959, and that he was treated for symptoms of nervousness, 
amnesic-like episodes, chronic headaches, and dizzy spells.  

The recent medical records indicate that the veteran 
continues to have headache pain and also reflect disabilities 
manifested by chronic neck and back pain.  

As such, where there is a reasonable possibility that a 
current condition is related to or is the residual of a 
condition or injury experienced in service, VA should seek a 
medical opinion as to whether the veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  

Accordingly, examinations are required to obtain medical 
opinions as to whether it is at least as likely as not that 
the veteran's current disabilities manifested by headache 
pain, and chronic neck and back pain are related to or the 
result of the veteran's injury during service.  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps, 
in accordance with 38 U.S.C.A. 
§ 5103A(c), to request that the veteran 
supply the names and addresses of all 
facilities that have treated him for any 
psychiatric disability, and for residuals 
of injuries of the head, neck, and back 
since 2000.  The RO should then take all 
necessary steps to obtain copies of all 
records not already contained in the 
claims folder.  The RO should also inform 
the veteran of any records it has been 
unsuccessful in obtaining as provided 
under 38 U.S.C.A. § 5103A(b)(2).  

2.  The RO should send a request to the 
National Personnel Records Center (NPRC) 
for hospital clinical records of the U.S. 
Naval Hospital in Portsmouth, Virginia, 
concerning the veteran's admission from 
August to October 1959, and for service 
medical records of any clinical treatment 
for the years 1958 and 1959.  A copy of 
the veteran's separation document should 
be sent with this request.  

3.  The RO should schedule the veteran 
for an examination to determine the 
current nature and likely etiology of the 
claimed psychiatric disability.  Please 
send the claims folder to the examiner 
for review; the examiner should 
acknowledge review of the claims folder 
in the examination report.  The examiner 
should offer opinions as to:

a.  Whether it is at least as likely 
as not that the veteran has a 
current psychiatric disability 
related to symptoms noted in 
service.

b.  Whether it is at least as likely 
as not that the veteran's current 
psychiatric disability is a result 
of the veteran's own willful 
misconduct or abuse of alcohol or 
drugs.  

4.  The veteran should be afforded VA 
examinations to determine the nature and 
likely etiology of the veteran's back and 
neck disabilities, and of headache pain.  
Please send the claims folder to the 
examiner(s) for review; the examiner(s) 
should acknowledge review of the claims 
folder in the examination report.  The 
examiner(s) should offer opinions as to 
whether it is at least as likely as not 
that the veteran's disabilities 
manifested by headache pain, back pain, 
and neck pain are related to the strain 
and/or sprain of the veteran's back noted 
in service; to the injuries sustained in 
the automobile accident in 1959; to 
another incident of service; or to the 
post-service continuity of manifestations 
of headache pain.  

5.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  

6.  If action remains adverse to the 
veteran, an appropriate Supplemental 
Statement of the Case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.   


	                     
______________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



